Citation Nr: 1202038	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a compensable evaluation for service-connected onychomycosis, bilateral toenail fungus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988, from February 1990 to April 1998, from January 2003 to January 2004, and from January to May 2005.  He also had active service in the Marine Corps Reserve and the Air and Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In December 2008, the Board remanded the claim for further development.  The issue of service connection for hypertension was also remanded at that time.  While the matter was undergoing development, service connection was granted for hypertension.  That is a complete grant of the benefit as to that issue.

In a December 2010 statement, the Veteran requested that the VA advance his case on the docket due to financial hardship.  The case was still undergoing development at that time.  The Board notes that since that request, the RO has granted a total disability rating based on individual unemployability and that, in any event, the Board is handling the claim in an expeditious manner once the matter was returned to the Board.

As noted in the December 2008 remand, a May 2008 motion for reconsideration or, alternatively, a claim for clear and unmistakable error regarding recoupment of separation pay, a May 2008 motion for reconsideration or, alternatively, a claim for clear and unmistakable error for denial of service connection for right testicle cyst (spermatocele); and a September 2008 statement relating to a claim for improper recoupment of separation pay, are not properly before the Board and are all referred to the RO for initial adjudication.

The issues of whether there were clear and unmistakable errors in a February 1999 rating decision in denying a rating in excess of zero percent for residuals of a left shoulder injury, denying entitlement to service connection for bilateral knee tendonitis, and failing to adjudicate a claim of entitlement to service connection for bilateral hallux valgus have been raised by the appellant, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated in November 2010, the Veteran raised the issue of whether there was a clear and unmistakable error (CUE) in the February 1999 rating decision in denying a rating in excess of zero percent for onychomycosis and toe fungus.  A decision on that issue could affect or alter the characterization of the issue currently before the Board. Accordingly, appellate review of the Veteran's claim of entitlement to a compensable evaluation for service-connected onychomycosis, bilateral toenail fungus, must be deferred because that issue is inextricably intertwined with the CUE claim and the CUE claim must first be addressed by VA. Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In a July 2009 VA Form 9, the Veteran noted that his Social Security Administration records and his VA vocational rehabilitation folder should be associated with his claims file.  VA should attempt to obtain records from the Social Security Administration and the RO.

A March 2011 rating decision reflects the existence of a temporary claims file at the RO.  VA must associate the temporary file with the Veteran's claims file.

VA last asked the Veteran to identify any treatment for his toenail disability in January 2009.  VA should afford the appellant to identify any additional treatment since January 2009.  In a January 2006 VA Form 9, the claimant reported that he had been obtaining treatment for his toenail disability from the VA Greenville Clinic and from Doctor's Care.  The Veteran filed his claim in June 2005, and pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  In that regard, the RO has obtained records from the VA Greenville Clinic from January 2006 to December 2010.  The RO should obtain all records from that VA facility from June 2004 to January 2006 and from December 2010 to the present.  The Board also notes that the Veteran has submitted treatment records from the Pelham Family Practice and Foothills Foot Care Center dated since January 2009.  VA should attempt to obtain all records from Doctor's Care and any additional records the Pelham Family Practice and Foothills Foot Care Center dated since January 2009 not already of record.

The Veteran was last examined in March 2010.  He has not alleged that his toenail disability has worsened.  If and only if the additional medical evidence suggests that his toenail disability has worsened or if and only if the appellant alleges that his toenail disability has worsened, VA should afford the claimant another VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  VA must associate the Veteran's temporary claims file at the VA RO in Columbia, South Carolina, with the Veteran's claims file.  The VA Vocational Rehabilitation folder should also be located and associated with the claims file.  If records cannot be located, attempts to find the records should be set forth.

2.  VA must ask the Veteran to identify all treatment for treatment for his service-connected toenail disability since January 2009, to include all periods of treatment at the Pelham Family Practice and Foothills Foot Care Center.  VA must obtain all identified records, include any additional records from the Pelham Family Practice and Foothills Foot Care Center not already of record.  VA should obtain to obtain all records from Doctor's Care from June 2004 to the present.  Appellant's assistance in identifying and obtaining those records should be requested as needed.  Regardless of the appellant's response, the RO must obtain all VA treatment records from the VA Greenville Clinic from June 2004 to January 2006 and from December 2010 to the present.  Any obtained records must be associated with the Veteran's claims file.  If records are sought but not obtained, the claims file must contain documentation of the efforts undertaken to obtain the records and appellant and his representative should be so notified.

3.  VA should contact the Social Security Administration in order to obtain any records pertaining to the Veteran.  Any such records so obtained should be associated with the appellant's VA claims folder.  If records are not obtained, the claims file must contain documentation of the attempts made.

4.  Thereafter, if and only if the additional medical evidence suggests that the Veteran's toenail disability has worsened since March 2010 or if and only if the Veteran himself alleges that the toenail disability has worsened since March 2010, schedule the Veteran for a VA podiatry examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to onychomycosis, bilateral toenail fungus.  A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified, as indicated, that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After the development requested, VA should review the record to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, VA must implement corrective procedures at once.

7.  VA must then adjudicate whether there was a clear and unmistakable error (CUE) in the February 1999 rating decision in denying a rating in excess of zero percent for onychomycosis and toe fungus.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over this new claim of entitlement to service connection if he perfects a timely appeal.

8.  Thereafter, VA must also readjudicate the issue on appeal.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


